              Case 2:20-cr-00131-RSM Document 45 Filed 01/19/21 Page 1 of 2




 1                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                        CASE NO. CR20-131 RSM
11                                  Plaintiff,
12                          v.                      ORDER
13 ERICK URBINA-ESCOTO,
14
                                    Defendant.
15
16
17         THIS COURT having considered the motion of the United States for a continuance of
18 the trial date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20,
19 07-20, 08-20, 15-20 and 18-20 of the United States District Court for the Western District of
20 Washington, addressing measures to reduce the spread and health risks from COVID-19,
21 which are incorporated herein by reference, and the facts set forth in the government’s
22 motion, hereby FINDS as follows:
23         1. In light of the recommendations made by the Centers for Disease
24            Control and Prevention (CDC) and Public Health for Seattle and King
              County regarding social distancing measures required to stop the spread
25            of this disease, as well as the lack of the type of personal protective
26            equipment necessary to ensure the health and safety of all participants, it
              is not possible at this time to proceed with a jury trial as scheduled on
27            February 1, 2021.
28

     Order Continuing Trial Date                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Urbina-Escoto, CR20-131 RSM - 1                               SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00131-RSM Document 45 Filed 01/19/21 Page 2 of 2




 1         2. Further, because of the recommendations that individuals at higher risk
              of contracting this disease—including individuals with underlying
 2
              health conditions, individuals age 60 and older, and individuals who are
 3            pregnant—avoid large groups of people, at this time, it would be
              difficult, if not impossible, to get a jury pool that would represent a fair
 4
              cross section of the community. Based on the recommendations it
 5            would also be medically inadvisable to do so.
 6         3. As a result, the failure to grant a continuance of the trial date in this case
              would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 7
              § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
 8            case outweighs the best interest of the public and the defendant to a
              speedy trial.
 9
10         IT IS THEREFORE ORDERED that the current trial date of February 1, 2021 is
11 STRICKEN.
12      IT IS FURTHER ORDERED that jury trial in this matter is set for May 10, 2021 at
13 9:00 AM.
14       IT IS FURTHER ORDERED that the current pretrial motions deadline is stricken. A
15 new pretrial motions deadline is set for April 26, 2021.
16       IT IS FURTHER ORDERED that the time from the date of the entry this Order and
17 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
18         Dated this 19th day of January, 2020.
19
20                                             A
                                               RICARDO S. MARTINEZ
21
                                               CHIEF UNITED STATES DISTRICT JUDGE
22
23
24 Presented by:
25
26 s/ Stephen Hobbs
   STEPHEN HOBBS
27 Assistant United States Attorney
28

     Order Continuing Trial Date                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Urbina-Escoto, CR20-131 RSM - 2                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
